UNITED STATES DISTRICT COURT

DlSTRICT OF NEW JERSEY
cHAMBERs oF cLARKsoN s. FlSnER FEDERAL
MICHAEL A_ SHIPF aulLolNG & u.s. couRTHousE
uNlTED sTATES DlsTRlCr JunGE 402 EAST SrATE STREET
TRENTON. NJ. assos
609-939-2009
NOT FOR PUBLICAT[ON
LETTER OPINION & ORDER
VIA CM/ECF

All counsel of record

Re: 2012 Dynasty UC LLC v. Valeant Piiarmaceutz'cals International, Inc.
No. 18-08595 (MASl (LHG)

Dear Counsel:

This matter comes before the Court on Defendants Valeant Pharmaceuticals International, Inc.;
J. Michael Pearson; Howard B. Schiller; Robert L. Rosiello; Tanya Carro (“Valeant Def`endants");
and PricewaterhouseCoopers LLP’s (“PwC”) Partial Motion to Dismiss. (ECF No. 33.) Plaintiffs
2012 Dynasty UC LLC (“Dynasty”); and Flinn Investments, LLC; Lawrence Flinn, Jr. 1975 Trust
FBO Adriane S. Flinn; Lawrence Flinn, Jr. 1975 Trust FBO Lawrence Flinn [II; LFJR 2010 GRAT
Remainder Trust; LFJR 2012 Dynasty LLC-Series A; Lawrence Flinn, Jr. 1975 Trust FBO Marion
Flinn Moulton; Stephanie and Lawrence Flinn, Jr. Charitable Trust; and Stephanie S. Flinn Master
Partnership (“Privet Plaintit`fs") opposed (ECF No. 38), and Valeant Defendants and PwC
(collectively “Defendants”) replied (ECF No. 44). The Court has carefully considered the parties’
arguments and pursuant to Local Civil Rule 78.1 decides the motion without oral argument For
the reasons set forth below, the Court GRANTS Defendants’ Motion to Dismiss.

l. Discussion

The Court assumes the parties’ familiarity with the underlying factual allegations and recites the
facts and procedural history only to the extent necessary to decide the instant motion. On April
30, 2018, Dynasty and Privet Plaintiffs (collectively, “Plaintiffs”) filed an eight-count Complaint
alleging, among other things, “a massive, fraudulent scheme perpetrated by Valeant, its senior
executives, auditors, and those working in concert with them to artificially inflate the price of
Valeant’s securities through a clandestine pharmacy network, deceptive pricing and
reimbursement and fictitious accounting.” (Compl. 11 l, ECF No. 1.)

This action arises out of the same facts and circumstances as the class action currently pending
before the Court under docket number 15-7658. This action, and the class action, are among thirty
individual lawsuits, which allege similar facts and involve common issues of law, that were
coordinated for pretrial purposes on October 12, 2018. (Case Management Order 1, ECF No. 59.)

On June 5, 2018, the Court entered the parties’ stipulation that the Court’s disposition of the
Motions to Dismiss filed in Lord Abbe!t Inves!ment Ti'ust-Lord Abbett Short Dm'att'on Income
Frmd, et al. v. Valecmt Pharmaceuticals luter'natr'onal, Inc.. et al. (Lord Abbett), No. 17-6365,
would apply to the claims brought by Plaintiff`s in this action. (Stipulation and Order 2, ECF No.
1 1.) The parties further agreed that any grounds for dismissal not raised in Lord Abbert could be

raised in this matter through supplemental briefing (!d.)

On June 15, 2018, Defendants filed their moving brief arguing that Counts l, ll, [I[, VI, and Vll
are preempted by the Securities Litigation Uniform Standards Act (“SLUSA“). (Defs.’ Moving
Br. l, ECF No. 33-1.) On July 13, 2018, Plaintiffs opposed Defendants’ motion arguing that
Def`endants’ definition of a “covered class action" was at odds with the United States Supreme
Court’s recent holding in Cycm, Inc. v. Beaver County Employees Retirement thd, 138 S. Ct.
1061 (2018). (Pls.’ Opp’n Br. 2-3, ECF No. 38.) On July 27, 2018, Defendants replied, disputing
the applicability of the holding in Cyan to this matter and urging the Court to follow its previous
decision in Discovery Global Ct`ti:ens Master cha', Ltd. v. Valecmt Pharmaceuticals,
Inter.'mtr'onal, Inc. (Dr'scove:jv Globa!), No. 16-7321. (See Defs.’ Reply l, ECF No. 44.)

On July 31, 2018, the Court granted in part and denied in part Defendants’ Motions to Dismiss in
Lord Abbett. Specifically, the Court found that the “negligent misrepresentation and fraud claims
are inextricably linked to an alleged fraud that caused the price of a ‘covered security,’ Valeant
stock, to artificially inflate, which directly impacted notes.” Lord Abbett, No. 17-6365, 2018 WL
3637514, at *10 (D.N.J. July 31, 2018). The Court noted that “[a]llowing Plaintiffs to proceed on
their state law negligent misrepresentation and fraud claims, therefore, would directly contravene
Congress’s intent behind SLUSA’S preemption provision as interpreted by the Supreme Court in
Dabi!." Id. (interpreting Merrill Lynch, Pierce, Femter & Smt`!h Inc. v. Dabit, 547 U.S. 71 (2006)).
The same reasoning applies with equal force here. Specitically, Counts V[ and VII, Common Law
Fraudr“Fraudulent Inducement and Negligent Misrepresentation, respectively, “originate fi'orn
fraudulent statements that caused Valeant stock to trade at inflated prices.” Id. at *9; see Compl.
1]1[ 435-53 (alleging that Plaintiffs would not have purchased Valeant common stock at the prices
they purchased at if “they had known the true facts”). The Court, accordingly, finds that Counts
Vl and VII are preempted by SLUSA.

ln Lom’ Abbe!t, the Court found that the counts for violations of New Jersey’s Racketeering Statute
(“N.J. RICO"), N..l . RICO Conspiracy, and N.J. RICO Aiding and Abetting were sufficiently pled
as to the Valeant Defendants at the motion to dismiss stage of the litigation. See LordAbbett, 2018
WL 3637514, at *5-7. Specifically, the Court found that the plaintiffs “sufficiently pled the
existence of an ‘enterprise,”’ sufficiently “alleged the requisite pattern of racketeering activity,”
and sufficiently pled an agreement between the defendants. Id. The Court found that the same
N.J. RICO claims as to PwC were subject to dismissal because the complaint “did not establish a
plausible basis for PwC’s participation in an ‘enterprise’ under N.J. RICO, nor did the pleadings
establish an agreement by PwC to participate in the enterprise or conspiracy." Id. at *7.

In addition to the arguments advanced in Lord Abbert, in the instant matter, Defendants argue that
Plaintiffs’ N.J. RICO counts, Counts I, II, and IIl, are preempted by SLUSA. In brief, Defendants
argue that this matter is a “covered class action" as defined in SLUSA because this matter is one
of twenty-eight opt-out actions before the Court and that these matters have been increasingly
coordinated since the Court’s opinion in Discovery Global. (Defs.’ Moving Br. 3-4 (citing
Discove)jy Global, No. 16-7321, 2018 WL 406046 (D.N.J. Jan. 12, 2018)).) In Discovery Global,
the Court found that the coordination between those opt-out actions, the class action, and other
opt-out action was sufficient to trigger SLUSA preemption. Discove)y Global, 2018 WL 406046,
at *6. Defendants urge the Court to reach the same conclusion here. Next, Defendants argue that
all four factors of the four-factor test for determining whether Plaintiffs’ state law claims “allege
a misrepresentation or deceptive device in connection with a securities trade," are satisfied (Defs.’

I\J

Moving Br. 5-'/‘.)

Plaintiffs oppose arguing that Defendants have inappropriater split the SLUSA preemption
analysis into two arguments amounting to a “statutory sleight-of-hand." (Pls.’ Opp’n Br. 5.)
Plaintiffs interpret SLUSA to preclude “state law claims asserted by a group of actions that all
(1) assert state law claims (2) in connection with the purchase or sale of a covered security.” (Id.
at 8.) Plaintif`fs assert that “only six actions currently maintain state law claims, and those actions
represent claims on behalf of only thirty-three plaintiffs.” (Id.) Plaintiffs argue this group of
plaintiffs must be further reduced because ten state pension funds must be excluded from the count
by operation of 15 U.S.C. § 78bb(f)(3)(B). (Id. at 9.) Plaintiffs base their argument almost
exclusively on the Supreme Court’s opinion in Cyau. (See generally id.)

SLUSA’s state-law class-action bar reads:

No covered class action based upon the statutory or common law of any
State . . . may be maintained in any State or Federal court by any private party
alleging_

(A) a misrepresentation or omission of a material fact in connection with
the purchase or sale of a covered security; or

(B) that the defendant used or employed any manipulative or deceptive
device or contrivance in connection with the purchase or sale of a covered
security.

15 U.S.C. § 78bb(f`)(1) (emphasis added). As relevant here, a “covered class action" is: “any
group of lawsuits filed in or pending in the same court and involving common questions of law or
fact, in which_(l) damages are sought on behalf of more than 50 persons; and (ll) the lawsuits
are joined, consolidated, or otherwise proceed as a single action for any purpose.” 15 U.S.C.
§ 78bb(f)(5)(B)(ii) (emphasis added).

The Court disagrees with Plaintiffs‘ interpretation of the SLUSA’s state-law class-action bar, the
definition of a covered class action, and the import of Cyan.' Plaintiffs’ proffered definition of a
covered class action artificially limits the number of suits eligible to be counted in the total to those
that “currently” maintain state law claims. This interpretation has no basis in the text of the statute.
Moreover, if the Court were to adopt such an interpretation, it would lead to an absurd result.
Plaintiffs’ argument is, in effect, that because certain state law claims have already been

 

' In Cyan, the questions before the Supreme Court were whether “SLUSA stn`p[s] state courts of
jurisdiction over class actions alleging violations of only the Securities Act of 1933 . . . ? And
second, even if not, did SLUSA empower defendants to remove such actions from state to federal
court?” Cycm, 138 S. Ct. at 1066. ln Cytm, the Supreme Court certainly discussed the definition
of a “covered class action;” however, this discussion was brief and the definition was not in
controversy because the plaintiffs did not dispute that their suit qualified as a covered class action,
ld. at 1068. Accordingly, Plaintiffs’ reliance on Cyan is misplaced

dismissed,2 the Court must ignore those previously brought and now dismissed claims when
assessing whether the instant matter is a covered class action under SLUSA. Plaintiffs’ approach
is contrary to the text of statute that requires the Court to consider lawsuits “filed in” or “pending
in” this Court. 15 U.S.C. § 78bb(f)(5)(B)(ii).

The Court, accordingly, is satisfied that the instant action is a covered class action that triggers
SLUSA preemption. Of significant importance to the Court is the October 12, 2018 Case
Management Order ordering that this matter and twenty-nine other matters be coordinated for
pretrial purposes. At the least, the Case Management Order establishes that this matter and the
twenty-nine other matters are “proceed[ing] as a single action for any purpose.” 15 U.S.C.
§ 78bb(f)(5)(B)(ii)(lI). The Court also finds that this group of lawsuits involves common questions
of law and fact and damages are sought for more than fifty persons. See 15 U.S.C. §
78bb(f)(5)(B)(ii). As a result, the Court finds that this matter is a “covered class action” as defined
in SLUSA. The Court’s analysis of SLUSA preemption of N.J. RICO claims in Hormd Partne)'s
applies with equal force here. See Hormd Parmers, 2018 WL 4401731, at *5 (The Court . . . sees
no reason to differentiate between the N.J. RICO claims and the state common law claims on the
issue of SLUSA preemption. In fact, the text of SLUSA specifically refers to state statutory
claims.”). The Court, therefore, finds Counts I, II, and III are preempted by SLUSA.

For the reasons stated above, the Court grants Defendants’ Motion to Dismiss. The Court dismisses
Counts I, II, III, Vl and VII as preempted by SLUSA.

[I. Order

Based on the foregoing, and for other good cause shown,
lT IS on this /0_#| day of December, 2018 ORDERED that:
1. Defendants’ Motion to Dismiss (ECF No. 33) is GRAN'I`ED.

2. Counts I, II, lII, VI, and VII are dismissed.

s-“ Michael A. Shinn
MlCHAEL A. SHIPP
UNlTED STATES DIsTRlCT JUDGE

 

1 The Court has already determined that certain state law claims, asserted by similarly situated
plaintiffs alleging similar facts and theories of law as Plaintiffs assert here, were preempted by
SLUSA. See Discovery Global, 2018 WL 406046, at *6; Hozmd Pm'mer's Ojfshore Frmd, LP \'.
Valeant Pharm. Im‘ 'l, Inc. (Hozrrra’ Partners), No. 18-8705, 2018 WL 4401731, at *5 (D.N.J. Sept.
14, 2018) (dismissing N.J. RICO claims as preempted by SLUSA).

